DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on November 11, 2022 has been entered. Claims 1-5, 9-23, and 25-28 are currently pending. Claims 25-28 are new. Applicant’s amended and newly added claims are addressed herein below. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 11493794 (Application No. 17146206). Although the claims at issue are not identical, they are not patentably distinct from each other because
Instant Application
U.S. Patent No. 11493794
1.  A cover plate used in an electronic device, the cover plate comprising: 
a glass layer having a first surface and a second surface; and 
at least one transparent covering layer laminated with the glass layer, the at least one transparent covering layer being disposed on and in contact with at least one of the first surface or the second surface, wherein: 
the cover plate has a Young's modulus of about 10 GPa to about 200 GPa, and the at least one transparent covering layer comprises polyimide (PI) or colorless polvimide (CPI), the at least one transparent covering layer is added with an inorganic mixture, and the inorganic mixture comprises graphene.
24.  An electronic device, comprising: a cover plate comprising: 
a glass layer having a first surface and a second surface; and 
at least one transparent covering layer disposed on and in contact with at least one of the first surface or the second surface of the glass layer and laminated with the glass layer, wherein: 

the at least one transparent covering layer comprises polyimide or colorless polyimide (CPI), the at least one transparent covering layer is added with an inorganic mixture comprising graphene, and a Young's modulus of the cover plate compounded with the inorganic mixture is from about 80 Gpa to about 200 Gpa; 
a touch sensing layer disposed under the cover plate; and a display module disposed under the touch sensing layer.

The instant Application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentability distinct from each other because the instant Application claim is generic to all that is recited in the above patent claim. The more specific anticipates the broader (see In re Goodman – 29 USPQ2d 2010), also see Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d, 189 and Miller v. Eagle Mfg. Co., 151 U.S. 186 1894). Therefore, the instant claim is anticipated by the above patent claim.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 9-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 20170171968) in view of He et al. (US 20200262746) and in the further view of Mu et al. (US 20200266542). 

As to claim 1, Heo discloses a cover plate (Fig. 1(120, 110)) used in an electronic device ([0029], [0032]), the cover plate comprising: 
a glass layer (Fig. 1(110): ultra-thin glass) having a first surface and a second surface ([0029], [0032]); and 
at least one transparent covering layer (Fig. 1(120): transparent thin layer) laminated with the glass layer (Fig. 1(110): ultra-thin glass), the at least one transparent covering layer being disposed on and in contact with at least one of the first surface or the second surface ([0029], [0032]).  
Heo does not expressly teach the cover plate has a Young's modulus of about 10 GPa to about 200 GPa, and the at least one transparent covering layer comprises polyimide (PI) or colorless polyimide (CPI), the at least one transparent covering layer is added with an inorganic mixture, and the inorganic mixture comprises graphene. 
He teaches the cover plate has a Young's modulus of about 10 GPa to about 200 GPa ([0103]: Young's modulus of the inorganic material (glass) is up to 200 GPa, [0039]: protective cover 1 has an inorganic layer 2 which is glass), and 
the at least one transparent covering layer comprises polyimide (PI) or colorless polyimide (CPI) (He: [0017], [0054]: polyimide),  
the at least one transparent covering layer is added with an inorganic mixture (He: [0060]: inorganic material (glass)), and 
the inorganic mixture ([0060]: inorganic material (glass)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heo’s cover plate by incorporating He’s idea of including glass with Young's modulus lower than 200 GPa for the survival of the bendable and preferably foldable protective cover (see He: [0103]).
Heo (as modified by He) do not explicitly teach the inorganic mixture comprises graphene. 
Mu teaches the inorganic mixture comprises graphene ([0084]: graphene). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover plate of Heo (as modified by He) by adapting Mu’s idea of including graphene in order to improve conductivity. 
As to claim 2, Heo (as modified by He and Mu) teach the cover plate of claim 1, wherein the glass layer is an ultra-thin glass layer having a thickness of less than about 100 microns (He: [0060]: less than 0.1mm (100 micron)). 
As to claim 3, Heo (as modified by He and Mu) teach the cover plate of claim 2, wherein the thickness of the glass layer is from about 25 microns to about 100 microns (He: [0060]: less than 0.1mm (100 micron)). 
As to claim 4, Heo (as modified by He and Mu) teach the cover plate of claim 2, wherein the thickness of the glass layer is from about 25 microns to about 35 microns (He: [0060]: less than 0.05mm (50 micron)). 
As to claim 5, Heo (as modified by He and Mu) teach the cover plate of claim 1, wherein the at least one transparent covering layer has a thickness from about 5 microns to about 10 microns (He: [0060]: less than 0.05mm (50 micron)). 
As to claim 9, Heo (as modified by He and Mu) teach the cover plate of claim 1, wherein the Young's modulus of the cover plate compounded with the inorganic mixture is from about 8 GPa to about 200 GPa (He: [0103]: Young's modulus of the inorganic material (glass) is up to 200 GPa, [0039]: protective cover 1 has an inorganic layer 2 which is glass). 
As to claim 10, Heo (as modified by He and Mu) teach the cover plate of claim 1, wherein the Young's modulus of the cover plate compounded with the inorganic mixture is from about 80 GPa to about 200 GPa (He: [0103]: Young's modulus of the inorganic material (glass) is up to 200 GPa, [0039]: protective cover 1 has an inorganic layer 2 which is glass).

As to claim 21, Heo (as modified by He and Mu) teach an electronic device, comprising the cover plate of claim 1 and being a folding mobile phone (He: Fig. 3, [0006]: foldable mobile phone). 

8.	Claims 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 20170171968) in view of He et al. (US 20200262746) and Mu et al. (US 20200266542) and in further view Yu et al. (US 20200225699). 

As to claim 11, Heo (as modified by He and Mu) teach the cover plate of claim 1, wherein at least one transparent covering layer (Heo: Fig. 1(120): transparent thin layer) laminated with the glass layer (Heo: Fig. 1(110): ultra-thin glass). 
Heo (as modified by He and Mu) do not specifically teach the at least one transparent covering layer comprises a first transparent covering layer and a second transparent covering layer, and the glass layer is laminated between the first transparent covering layer and the second transparent covering layer. 
Yu teaches the at least one transparent covering layer comprises a first transparent covering layer and a second transparent covering layer, and the glass layer is laminated between the first transparent covering layer and the second transparent covering layer (Figs. 1, 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover plate of Heo (as modified by He and Mu) by incorporating Yu’s idea of including the glass layer laminated between the first transparent covering layer and the second transparent covering layer in order to reduce pattern visibility in the folded region (see Yu: [0004]). 
As to claim 12, Heo (as modified by He, Mu, and Yu) teach an electronic device, comprising: the cover plate (Yu: Fig. 2(400)) of claim 1; and a touch sensing layer (Yu: Fig. 2(300)) disposed under the cover plate (Yu: Fig. 2(400), [0100] – [0102]). 
As to claim 13, Heo (as modified by He, Mu, and Yu) teach the electronic device of claim 12, wherein the touch sensing layer (Yu: Fig. 2(300)) is disposed on and in contact with the second surface of the glass layer (Yu: Figs. 1, 2, [0100] – [0102]). 
As to claim 14, Heo (as modified by He, Mu, and Yu) teach the electronic device of claim 12, wherein the touch sensing layer (Yu: Fig. 2(300)) is disposed on and in contact with the at least one transparent covering layer (Yu: Figs. 1, 2, [0100] – [0102]). 
As to claim 17, Heo (as modified by He, Mu, and Yu) teach the electronic device of claim 12, further comprising: a hard coating layer disposed above the cover plate (Heo: Fig. 1(120): transparent thin layer, [0029], He: [0059]). 
As to claim 18, Heo (as modified by He, Mu, and Yu) teach an electronic device, comprising: a first screen (Yu: Fig. 1); a second screen rotatably connected to the first screen (Yu: Fig. 1); and the cover plate of claim 1 covering the first screen and the second screen (Yu: Figs. 1, 2, [0100] – [0102]). 
As to claim 19, Heo (as modified by He, Mu, and Yu) teach the electronic device of claim 18, wherein the first screen and the second screen are touch display screens (Yu: Figs. 1, 2, [0100] – [0102]). 
As to claim 20, Heo (as modified by He, Mu, and Yu) teach the electronic device of claim 19, wherein each of the touch display screens comprises a force sensing layer (He: [0008]: force based touch sensor). 

9.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 20170171968) in view of He et al. (US 20200262746), Mu et al. (US 20200266542), and Yu et al. (US 20200225699) and in further view Li (US 20200042116). 

As to claim 15, Heo (as modified by He, Mu and Yu) teach the electronic device of claim 12, further comprising: the touch sensing layer and the cover plate (Yu: Fig. 2(400)). 
Heo (as modified by He, Mu and Yu) do not explicitly teach a polarizing layer disposed between the touch sensing layer (Yu: Fig. 2(300)) and the cover plate. 
Li teaches a polarizing layer disposed between the touch sensing layer and the cover plate (Fig. 2, [0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover plate of Heo (as modified by He, Mu and Yu) by adapting Li’s idea of including a polarizing layer in order to improve display quality. 
As to claim 16, Heo (as modified by He, Mu, Yu, and Li) teach the electronic device of claim 15, wherein the polarizing layer is disposed on and in contact with the cover plate (Li: Fig. 2, [0005]). 
Allowable Subject Matter
10.	Claims 22-23 and 25-28 are allowed. 
11.	The following is a statement of reasons for the indication of allowable subject matter:  the cited references have failed to teach “A method of manufacturing a cover plate, comprising: … a drying temperature during the drying of the polymer material layer is from about 80 degrees Celsius to about 350 degrees Celsius” (claim 22).   

Response to Arguments
12.	Applicant's arguments filed November 11, 2022 have been fully considered but they are not persuasive. 
	On the 4th page of remarks, Applicant asserts that the cited references do not teach the “at least one transparent covering layer comprises polyimide (PI) or colorless polyimide (CPI), the at least one transparent covering layer is added with an inorganic mixture, and the inorganic mixture comprises graphene” (claim 1). The Examiner respectfully disagrees to this assertion. 
Secondary reference He teaches the at least one transparent covering layer comprises polyimide (PI) or colorless polyimide (CPI) ([0017], [0054]: polyimide), the at least one transparent covering layer is added with an inorganic mixture ([0060]: inorganic material (glass)).  Mu teaches the inorganic mixture comprises graphene ([0084]: graphene). Therefore, Heo (as modified by He and Mu) teaches the above limitations. Note that there is also a double patenting rejection present. 

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628